NOT FOR PUBLICATION                          FILED
                       UNITED STATES COURT OF APPEALS                      NOV 13 2020
                                                                       MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                      U.S. COURT OF APPEALS



MAYCO M. RODRIQUE,                                No. 19-16734
                   Plaintiff-Appellant,           D.C. No. 2:17-cv-02698-WBS-EFB
     v.
                                                  MEMORANDUM*
COUNTY OF SACRAMENTO; et al.,
                   Defendants-Appellees,
     v.
THE SACRAMENTO BEE,
                   Movant.

                      Appeal from the United States District Court
                         for the Eastern District of California
                    Edmund F. Brennan, Magistrate Judge, Presiding
                        Argued and Submitted October 15, 2020
                              San Francisco, California

Before: WARDLAW and COLLINS, Circuit Judges, and EATON,** Judge.

          Plaintiff Mayco M. Rodrique appeals from the district court’s order granting

a post-judgment motion made by Defendants (the County of Sacramento, its

Sheriff’s Department, the sheriff, and two individual officers) to preserve the


*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  Richard K. Eaton, Judge of the United States Court of International Trade, sitting
by designation.
confidentiality, under the stipulated protective order that governed the litigation of

this suit, of certain documents that were produced by Defendants to Rodrique

during that litigation. We dismiss the appeal as moot.

      After Rodrique and Defendants settled this lawsuit, a stipulated order of

dismissal was entered by the court. Thereafter, Rodrique informed Defendants that

he challenged the confidentiality designation of certain documents that had been

produced by Defendants in the litigation, and he contended that Defendants thus

needed to file a motion under Federal Rule of Civil Procedure 26 if they wished to

preserve the confidentiality of those documents. Defendants thereafter filed such a

motion. Rodrique opposed the motion, arguing that the disputed documents could

not be kept confidential absent a showing of particularized harm and a

consideration of the balancing of interests under In re Roman Catholic Archbishop

of Portland, 661 F.3d 417 (9th Cir. 2011). Defendants’ motion was granted on

August 6, 2019, and Plaintiff filed a notice of appeal in this Court.

      However, shortly before the district court ruled, non-party The Sacramento

Bee (“the Bee”) on July 31, 2019 filed a motion to intervene and to modify or lift

the protective order. At the hearing on that motion on August 28, 2019, the district

court granted the Bee’s motion to intervene. Turning to the merits of the Bee’s

request to modify the protective order, the district court noted that, under “the

Archbishop of Portland case,” the court would have to decide whether the


                                          2
documents in question would need to be publicly disclosed subject only to limited

redactions. The court directed Defendants and the Bee to meet and confer “to go

through and address each of the allegations of particularized harm that the County

has raised and then figure out whether any of those specific instances of harm can

be properly addressed through redaction.” The court set a further hearing to

address any remaining disputes concerning the documents. As a result of the

ensuing meet-and-confer process, Defendants reached an agreement with the Bee

as to the entry of a stipulated order modifying the previous protective order. That

stipulated order specifically covers all of the documents whose confidentiality was

disputed between Rodrique and Defendants,1 and it provides that, subject only to a

limited set of redactions agreed to by the Bee, the documents would be made

public.

      Although Rodrique was not a party to the meet-and-confer process by which

the Bee and Defendants resolved their differences as to the application of

Archbishop of Portland to the documents at issue, he acknowledged at oral



1
  Although Rodrique initially challenged approximately 160 pages of additional
documents in his preliminary discussions with Defendants, he later withdrew that
challenge in a May 21, 2019 email that is attached as an exhibit to the declaration
accompanying the parties’ June 19, 2019 Joint Statement concerning Defendants’
motion to maintain confidentiality. All of the remaining disputed documents,
which are specifically identified by Bates numbers in the parties’ Joint Statement,
are covered by the later stipulated order between Defendants and the Bee, which
likewise sets forth by Bates numbers the documents that it covers.

                                         3
argument that he had received a set of the redacted public documents that resulted

from that process. The parties also acknowledged that Plaintiff still has the

unredacted documents and would thus be in a position to determine whether, in his

view, the redactions agreed to by the Bee were excessive. Plaintiff indicated at

argument that he has not undertaken such a comparison, and he therefore has not

identified any redactions that he actually contends were unwarranted.

      Under these circumstances, we perceive no live controversy for resolution

by this court. Rodrique’s complaint on appeal was that the district court failed to

apply the standards set forth in Archbishop of Portland in determining whether to

grant Defendants’ motion to maintain the confidentiality of the documents in

question. Even if that ruling was erroneous, it has been overtaken by the

subsequent production to Rodrique of a public set of the very same documents,

after the district court ordered Defendants and the Bee to apply Archbishop of

Portland and present to the court any unresolved issues as to its application to

these documents. No such issues were presented to the district court, and Rodrique

conceded that he is not aware of any specific deficiencies in the redactions agreed

to by the Bee. There is thus no live, concrete dispute as to whether any specific

document is now designated as confidential that Rodrique contends should not be.

      Absent such a dispute, there is no basis for concluding that Rodrique has or

faces any cognizable injury that has not already been redressed, nor is there any


                                          4
basis upon which we could provide further relief. Rodrique suggests that we

remand the case, but we perceive nothing to remand. If Rodrique concludes at

some future point that there are specific deficiencies in the Bee’s redactions, then

he can seek to have that dispute presented to the district court after compliance

with the meet-and-confer process required by the local rules. But as matters now

stand, “the issues presented are no longer live,” and it is impossible for us to grant

any effectual relief. Chafin v. Chafin, 568 U.S. 165, 172 (2013) (simplified).

Accordingly, we dismiss this appeal as moot.

      DISMISSED.




                                           5